Title: From John Adams to Henry Grand, 3 November 1780
From: Adams, John
To: Grand, Henry


     
      Sir
      Amsterdam Novr. 3d. 1780
     
     I have recieved your favor of Octr. 13th and thank You for your Care in sending the Letters. The News Papers may come by any Opportunity. I should be obliged to You to send the News Papers regularly to Congress. The Journal des Scavans and that of Mr. Linguet, You may keep or send along to me, as You please: but I shall not renew the Subscription for these.
     I thank You for paying the twenty Louis to Mr. Austin and request it may be charged to me.
     I return to You a Letter from an Officer at Orleans. Mr. Williams it seems has been so good as to send me some Madeira Wine: but it seems it has met with some misfortune. I must beg the favor of You to write to the Gentleman, and let it be sent on to Paris. If You will either sell it for my Account or store it, I will answer the Expence. Perhaps, if it is in good Order, Dr. Franklin would take it. If not it must be disposed of, as well as possible, and if there is any loss it must be mine.
     My best Regards to your good Family, and believe me to be respectfully your’s.
    